DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-34 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21-25 and 35-40, the independent method claims use the term “stationary portion.” It’s unclear whether this term requires the stationary portion to be stationary during the described method steps. Or whether it requires the stationary portion to capable of remaining stationary as the rotatable portion rotates. This lack of clarity causes the scope of the claim to be indefinite. For the sake of examination, it will be interpreted as requiring both the stationary portion to be stationary during the described method steps and capable of remaining stationary as the rotatable portion rotates.
Regarding claims 26-33 and 37, claim 26 uses the term “rotatably coupled.” However, this term is not defined in the specification, and the examiner found no evidence that it has a definite meaning in 
Claim 34 reads, “The LIDAR sensor assembly of claim 23.” However, claim 23 is a method. 
Claim 37 reads “The method of claim 26.” However, claim 26 is a system claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 24-32, and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, and 9 of U.S. Patent No. 10,359,507. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 21, Patent ‘507 claims
transmitting a firing signal to a laser light source of a LIDAR sensor assembly to cause the laser light source to emit light toward a reference surface mechanically coupled to the LIDAR sensor assembly, the reference surface being part of a stationary portion of the LIDAR sensor assembly (the controller operative to transmit the firing signal in claim 1), the stationary portion comprising: 
a first support rib and a second support rib (ribs of claim 1); and 
an elongated spine extending between and coupled to the first support rib and the second support rib, the elongated spine serving as the reference surface (spine of claim 1); 
wherein the LIDAR sensor assembly further includes a rotatable assembly mechanically coupled to, and rotatable relative to, the stationary portion, the rotatable assembly comprising: 

receiving a signal from a light sensor of the LIDAR sensor assembly (controller configured to receive in claim 1); and 
detecting, based at least in part on the received signal, reflected light corresponding to reflection of the emitted light from the reference surface (the detection described in the receiving and calibrating of the controller in claim 1).
Regarding claims 22, 24, 26, 29, 32, 35-38, 40, see claims 1 and 9.
Regarding claims 25, 31, 39, see claim 7
Regarding claims 27, 28, see claim 4
Regarding claim 30, see claim 6
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (20110216304; cited by Applicant) in view of Kaehler (US 20100208235 A1).
Regarding claim 26, Hall teaches a LIDAR sensor assembly comprising: 
a rotatable assembly (figures 1-3) comprising: 
a chassis having an axis of rotation (13) about which the rotatable assembly is rotatable; 
a light source to emit light (paragraphs 30 and 34-35 and 43); 
a light sensor configured to produce a light signal in response to sensing reflected light corresponding to reflection of the light emitted by the light source (paragraphs 30 and 34-35 and 43); 
a portion (70, “target” or “object” in text) to which the rotatable assembly is rotatably coupled, the stationary portion having an opaque surface disposed in at least a portion of a path of the light source; 
a controller communicatively coupled to the laser light source and the light sensor (paragraphs 35, 43, and 53), the controller being operative to: 
transmit a firing signal to the light source to cause the light source to emit light (paragraphs 35, 43, and 53); and 
receive a signal from the light sensor (paragraphs 35, 43, and 53).  

    PNG
    media_image1.png
    598
    837
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    976
    824
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    744
    790
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    805
    836
    media_image4.png
    Greyscale


Hall doesn’t explicitly teach the portion is stationary.
Kaehler teaches a similar system in which the portion is stationary (paragraph 20).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the portion of Hall be stationary in order to measure the distance to a variety objects including the environment including objects that are stationary.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hall and Kaehler as applied to claim 26 above, and further in view of Stephens (US 5808743 A).
Regarding claim 27, Hall doesn’t explicitly teach the opaque surface comprises a light diffuser.
Stephens teaches a similar assembly wherein the opaque surface comprises a light diffuser (column 8, lines 40-60).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the opaque surface comprises a light diffuser in order to measure a variety of targets including targets that have diffusive surfaces since they are readily present in the environment. 
Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hall and Kaehler as applied to claim 26 above, and further in view of Krasutsky (US 8,284,382).
Regarding claims 28-31, Hall doesn’t explicitly teach a mount for mounting the LIDAR sensor assembly, wherein the opaque surface comprises at least a portion of the mount (claim 28); the stationary portion comprises: a first support rotatably coupled to a first end of the chassis; a second support rotatably coupled to a second end of the chassis; and an elongated member extending between and coupled to the first support and the second support; and wherein the elongated member serves as the opaque surface (claim 29); the elongated spine is substantially parallel to the axis of rotation of the chassis (claim 30); the elongated spine comprises a mount for mounting the LIDAR sensor assembly to a vehicle (claim 31).
Krasutsky teaches a similar assembly comprising a mount for mounting the LIDAR sensor assembly, wherein the opaque surface comprises at least a portion of the mount; the stationary portion comprises: a first support rotatably coupled to a first end of the chassis; a second support rotatably coupled to a second end of the chassis; and an elongated member extending between and coupled to the first support and the second support; and wherein the elongated member serves as the opaque 

    PNG
    media_image5.png
    1038
    979
    media_image5.png
    Greyscale

  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the similar assembly comprising a mount for mounting the LIDAR sensor assembly, wherein the opaque surface comprises at least a portion of the mount; the stationary portion comprises: a first support rotatably coupled to a first end of the chassis; a second support rotatably coupled to a second end of the chassis; and an elongated member extending between and coupled to the first support and the second support; and wherein the elongated member 
As noted above, the opaque surface is capable of being in the path of the light source since the LIDAR is rotatable 360 degrees around the vertical axis; also note that the claim doesn’t require measurements be taken of the opaque reference surface.
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hall and Kaehler as applied to claim 26 above, and further in view of Krasutsky and Harris (US 20080210881 A1).
Regarding claims 32-33, Hall doesn’t explicitly teach the stationary portion comprises a housing at least partially enclosing the rotatable assembly, the housing including a ring lens at least partially encircling a portion of the rotatable assembly (claim 32); an outer housing at least partially enclosing the rotatable assembly, the outer housing comprising: a cap; and a main body; and a ring lens interposed between the cap and the main body (claim 33).  
Krasutsky teaches the stationary portion comprises a housing at least partially enclosing the rotatable assembly, the housing including a ring window at least partially encircling a portion of the rotatable assembly; an outer housing at least partially enclosing the rotatable assembly, the outer housing comprising: a cap; and a main body; and a ring window interposed between the cap and the main body (figure 1).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the stationary portion comprises a housing at least partially enclosing the rotatable assembly, the housing including a ring window at least partially encircling a portion of the rotatable assembly; an outer housing at least partially enclosing the rotatable assembly, the outer housing comprising: a cap; and a main body; and a ring window 
The above combination doesn’t explicitly teach the window is a lens.
Harris is directed to a similar assembly and teaches making a window into a lens (paragraph 63).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the window is a lens in order to optimize the beam characteristics for the desired environment. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kyle (US 20040136012 A1) in view of Chang (US 20130148096 A1).
Regarding claim 35, Kyle teaches a method comprising:
transmitting a firing signal to a light source of a LIDAR sensor assembly (1) to cause the light source to emit light toward a reference surface (9) coupled to the LIDAR sensor assembly, the reference surface being part of a stationary portion (stationary during one round of transmitting, receiving, and detecting and capable of remaining stationary as 1 rotates) of the LIDAR sensor assembly (1, 2, and 3; paragraph 4, especially “the laser tracker and sensor are rotatable together around an essentially vertical axis”), the stationary portion comprising: 
an opaque surface disposed in at least a portion of a path of the light source (figure 5); 
wherein the LIDAR sensor assembly further includes a rotatable assembly (1, 2, and 3; paragraph 4, especially “the laser tracker and sensor are rotatable together around an essentially vertical axis”) coupled to, and rotatable relative to, the stationary portion, the rotatable assembly comprising: 
a chassis having an axis of rotation about which the rotatable assembly is rotatable (vertical axis; paragraph 4); 

Lee&Hayes6P145-0051USC1detecting, based at least in part on the received signal, reflected light corresponding to reflection of the emitted light from the reference surface (paragraph 33).
The above combination doesn’t explicitly teach the coupling is a mechanical coupling.
Chang teaches mounting components (including a reference surface) to the housing in a similar system and method (figures 3 and 6; paragraphs 19 and 23; for context, also see figure 1 and paragraph 5)

    PNG
    media_image6.png
    518
    712
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    560
    612
    media_image7.png
    Greyscale
 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mechanically couple the reference surface to the LIDAR sensor assembly by mounting it to the housing in order to ensure that the surface stays in the desired position, which has a known location with respect to the light source and detector.
Allowable Subject Matter
Claims 21-25, 36, and 38-40 would be allowable if rewritten or amended to overcome the double patenting rejection(s) set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record (taken alone or in combination) fails to anticipate or render obvious, “ transmitting a firing signal to a laser light source of a LIDAR sensor assembly to cause the laser light source to emit light toward a reference surface mechanically coupled 
Additional Prior Art
US 5988862 A reads, “The lens is mounted in an annular ring, which prevents it from rotating or misaligning while it is being translated.”

US 8368876 B1 teaches a diffuser (330, 331)

    PNG
    media_image8.png
    770
    929
    media_image8.png
    Greyscale

US 20060131486 A1 reads, “[0056] In FIG. 6, a rotating prism type scanner system is used in conjunction with the sensor 10a of FIG. 1. The rotating scanner 70 is affixed to a rotatable housing 80 rotated by a motor 82. A first side 72 of the scanner 70 reflects a laser beam received from laser 50. An aperture 66 in the rotatable housing 80 allows the laser beam to be directed from optical lens 52A, to reflecting optical member 55A, to optical element 54A which focuses the laser beam on side 72 of the scanner 70. Upon being reflected from the surface of side 72 the fanned laser beam is projected through aperture 65. Aperture 68 positioned on the rotating housing below aperture 65 allows the light from the sensor's filed of view 64 to be reflected off the second side 74 of the scanner 70 whereupon the light passes through imaging optics 56A and is directed on to the sensor 10a. (Light filters in aperture 68 are not shown).  [0057] The sensor 10a and the sensor electronics 78A are attached to the rotating housing so that the sensor chip and scanner 70 are rotated together. A fiber optic rotary joint 75 or high speed 

    PNG
    media_image9.png
    507
    580
    media_image9.png
    Greyscale

US 8638446 B2 discloses
 
    PNG
    media_image10.png
    981
    619
    media_image10.png
    Greyscale

US 20110097014 A1 discloses

    PNG
    media_image11.png
    740
    872
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    870
    510
    media_image12.png
    Greyscale

US 20050219530 A1 discloses

    PNG
    media_image13.png
    576
    976
    media_image13.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS L PHILLIPS/               Examiner, Art Unit 2877